Citation Nr: 1010654	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Entitlement to service connection for a bilateral ear 
disability.  

2. Entitlement to service connection for body aches.

3. Entitlement to service connection for lightheadedness.  

4. Entitlement to service connection for dizziness.  

5. Entitlement to service connection for a right leg 
disability. 

6. Entitlement to an initial rating higher than 30 percent 
for a cognitive disorder before January 31, 2006, and 70 
percent from January 31, 2006.

7. Entitlement to an initial rating higher than 10 percent 
for cervical strain.  

8. Entitlement to an initial rating higher than 10 percent 
for lumbar strain.

9. Entitlement to an initial rating higher than 10 percent 
for a jaw disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD
Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1999 to October 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claims of service connection, during service, in 
December 2001, the Veteran was in a motor vehicle accident.  
The car in which he was a passenger rolled five times, and 
the Veteran sustained closed-head trauma, resulting in a 
post-concussive syndrome and his symptoms included noise 
sensitivity, body aches, lightheadedness, dizziness, and 
weakness.    




In March 2004, the Veteran authorized VA to obtain records 
from the Port Hueneme Naval Base and records from P.L.S.K., 
MD, but the records have not been obtained.  

Also, as it is not clear from the evidence of record whether 
the Veteran has permanent ear problems to include noise 
sensitivity, nerve damage, hearing loss, or tinnitus; body 
aches; lightheadedness and dizziness; and right leg weakness 
due to the service-connected cognitive disorder due to 
closed-head trauma, resulting in a post-concussive syndrome, 
or the service-connected seizure disorder, further 
evidentiary development is needed under the duty to assist, 
38 C.F.R. § 3.159(c). 

On the claims for increase, the Veteran argues that the VA 
examinations in 2004 were inadequate.  As the Board 
determines there is a need to verify the current severity of 
the disabilities, reexaminations are necessary under 38 
C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Obtain records of the Social 
Security Administration.  If the 
records do not exist or further efforts 
to obtain the records would be futile, 
notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

3. Obtain records, dated in November 2003, 
from the Port Hueneme Naval Base.  If the 
records do not exist or further efforts to 
obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. § 
3.159(e).



4. Ask the Veteran to either submit or 
authorize VA to obtain private medical 
records, pertaining to treatment of 
seizures from December 2002 to December 
2003 from P.L.S.K., MD, 1700 N. Rose Ave., 
Suite 450, Oxnard, California.  If the 
records do not exist or further efforts to 
obtain the records would be futile, notify 
the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

5. Afford the Veteran the appropriate VA 
examinations to determine whether the 
Veteran has permanent ear problems to 
include noise sensitivity, auditory nerve 
damage, hearing loss, or tinnitus; body 
aches, lightheadedness and dizziness; and 
right leg weakness.  

And, if so, whether the current findings 
are at least as likely as not due to 
either the service-connected cognitive 
disorder, resulting from closed-head 
trauma with post-concussive syndrome, or 
to the service-connected seizure disorder. 

In formulating the opinion, the examiners 
are asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made available 
to the examiners for review. 

6.  Afford the Veteran a VA examination to 
determine the current level of severity of 
the service-connected cognitive disorder.  

The examiner is to address whether the 
symptomatology encompasses:  

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought   
processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of 
hurting self or others;  intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, or occupation, or own 
name. 

The claims folder should be made available 
to the examiner for review.  

7. Afford the Veteran a VA examination to 
determine the current level of severity of 
the service-connected cervical strain and 
lumbar strain.  

The examiner is asked to describe:

The range of motion in all planes of 
the cervical spine and lumbar spine 
and any functional loss due to pain 
or painful motion (supported by 
adequate pathology and evidenced by 
the visible behavior of the claimant 
undertaking the motion) as well as 
weakness, excess fatigability, 
incoordination, pain on movement, or 
additional loss of motion associated 
with repetitive movement or flare-ups  
Any additional functional loss should 
be expressed in terms of additional 
limitation of motion; 

Any objective neurological 
abnormalities, either motor or 
sensory; and, 

Any incapacitating episodes, 
including the frequency and duration, 
requiring bed rest prescribed by a 
physician and treatment by a 
physician, over a 12 month period. 

The claims folder should be made available 
to the examiner for review.

8. Afford the Veteran for a VA examination 
to determine the current level of severity 
of the service-connected jaw disability.  

The examiner is asked to describe the 
range of motion of temporomandibular 
articulation to include inter-incisal 
range and range of lateral excursion.  

The claims folder should be made available 
to the examiner for review.

9. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


